                                                                                           JS-6
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
     Case No.      2:18-cv-04220-RGK-JPR                                    Date    October 15, 2018
     Title         KRISTIN KELLY v. BMW OF NORTH AMERICA, LLC




 Present: The                 R. GARY KLAUSNER, U.S. DISTRICT JUDGE
 Honorable
 Sharon L. Williams (Not Present)                       Not Reported                              N/A
             Deputy Clerk                        Court Reporter / Recorder                    Tape No.
             Attorneys Present for Plaintiff:                      Attorneys Present for Defendants:
                      Not Present                                            Not Present
 Proceedings:              (IN CHAMBERS) Order Re: Order Remanding Action to State Court


        On November 20, 2017, Kristin Kelly (“Plaintiff”) filed a Complaint against Defendants BMW
of North America, LLC (“BMW”) and Rusnak/Westlake dba Rusnak BMW (“Rusnak”) alleging
violations of the Song-Beverly Warranty Act.

        On April 25, 2018, Plaintiff voluntarily dismissed Rusnak, creating complete diversity between
the parties. Accordingly, on May 18, 2018, BMW removed the action to federal court alleging
jurisdiction on the grounds of diversity of citizenship. Upon review of BMW’s Notice of Removal, the
Court hereby remands the action for lack of subject matter jurisdiction.

        Pursuant to 28 U.S.C. § 1332, district courts shall have original jurisdiction over any civil action
in which the parties are citizens of different states and the action involved an amount in controversy that
exceeds $75,000. After a plaintiff files a case in state court, the defendant attempting to remove the case
to federal court bears the burden of proving the amount in controversy requirement has been met.
Lowdermilk v. United States Bank Nat’l Ass’n, 479 F.3d 994, 998 (9th Cir. 2007). If the complaint does
not allege that the amount in controversy has been met, the removing defendant must supply this
jurisdictional fact in the Notice of Removal by a preponderance of the evidence. Guas v. Miles, Inc., 980
F.2d 564, 566–67 (9th Cir. 1992).

        In her complaint, Plaintiff seeks restitution for the value of the car, civil penalties, as well as
attorneys’ fees and costs under the Song-Beverly Warranty Act. In support of its removal, BMW asserts
that the amount in controversy exceeds $75,000 because Plaintiff paid approximately $44,100.00 for the
car and because Plaintiffs seeks other damages.




   CV-90 (06/04)                         CIVIL MINUTES - GENERAL                                  Page 1 of 2
                                                                                           JS-6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
     Case No.      2:18-cv-04220-RGK-JPR                                    Date     October 15, 2018
     Title         KRISTIN KELLY v. BMW OF NORTH AMERICA, LLC

         BMW, however, fails to prove that the amount in controversy exceeds $75,000 by a
preponderance of the evidence. While the Song-Beverly Warranty Act allows a plaintiff to recover the
full purchase price of the car, this amount must be reduced to account for any use by plaintiff prior to
the first repair of the vehicle. See Tokmakova v. Volkswagen Group of America, Inc., 2012 WL
12952629, at * 2–3. Further, a plaintiff’s recovery is limited to the actual payment amount to the seller.
See Brady v. Mercedes-Benz USA, Inc., 243 F. Supp. 2d 1004, 1008 (N.D. Cal. 2002).

       Here, BMW offers only a declaration from its counsel stating that Plaintiff paid approximately
$44,100.00 for the subject vehicle. Even assuming this to be true, there is no evidence as to how many
miles Plaintiff drove prior to the first repair. Without this, the Court is left with considerable doubt as to
the amount in controversy. Accord Tokmakova, 2012 WL 12952629, at *3.

        In addition, BMW supports its Notice for Removal with Plaintiff’s request for civil penalties and
attorneys’ fees and costs. These damages and costs, however, are speculative. District courts within the
Ninth Circuit are split with respect to including prospective attorneys’ fees in the amount in controversy,
and some courts have declined to do so. See, e.g., MIC Philberts Invs. v. Am. Cas. Co of Reading, Pa.,
2012 WL 2118239, at *5 (E.D. Cal. June 11, 2012). In those cases, the courts have found that attorneys’
fees are in the control of the client and counsel, and may be avoided or accrue over years depending on
legal strategy. See Grieff v. Brigandi Coin Co., 2014 WL 2608209, at *3 (W.D. Wash. June 11, 2014).
The Court finds those holdings well-reasoned and finds that prospective attorneys’ fees are too
speculative for inclusion into amount in controversy.

       As to civil penalties, while authorized under the Song-Beverly Act, BMW has not offered any
evidence to support such an award.

      Accordingly, the Court is not satisfied that BMW has satisfied its burden of showing by a
preponderance of the evidence, that the amount in controversy meets the jurisdictional requirement.

       In light of the foregoing, the action is hereby remanded to state court for all further proceedings.

       IT IS SO ORDERED.


                                                                                                  :

                                                         Initials of Preparer




   CV-90 (06/04)                        CIVIL MINUTES - GENERAL                                   Page 2 of 2
